DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda (US20180322715A1).
Regarding claim 1, Toyoda teaches a travel control apparatus that controls automated driving travel of a vehicle by making a transition between a plurality of control states based on a surrounding environment of the vehicle, the travel control apparatus comprising: 
a skill level acquisition unit configured to acquire a skill level of a vehicle occupant about automated driving (see Paragraph 0047 and Figure 3 at 320 for the controls module 220 determines a skill level of the driver. In general, the skill level of the driver refers to abilities and experience of the driver in relation to performing various driving tasks such as maneuvers (e.g., steering through narrow obstacles) and controlling the vehicle 100 in various driving conditions (e.g., weather, traffic, etc.), wherein the vehicle 100 can be an autonomous vehicle that is highly automated or completely automated, as mentioned in Paragraph 0071); 
and a control unit configured to control the automated driving travel of the vehicle in one of the plurality of control states based on the surrounding environment of the vehicle sensed by a sensing unit (see Paragraph 0031 for the controls module 220, in combination with, for example, the autonomous driving module 160, can then analyze the surrounding environment and compute the driving path through the surrounding environment including the predicted controls for maintaining the vehicle 100 on the driving path (corresponds to one of a plurality of control states where the automated travel of the vehicle is controlled based on the sensed surrounding environment). Moreover, as previously indicated, the feedback system 170 can compute the driving path and the predicted controls as a function of a defined skill level of the driver at controlling the vehicle 100 (corresponds to another one of plurality  control states). That is, the controls module 220 can adjust various aspects of how the driving path is computed according to abilities of the driver, preferences of the driver, and/or a present awareness of the driver), 
wherein in a case where it is determined, based on a result of sensing by the sensing unit, that a transition can be made from a first control state, one of the plurality of control states, to a second control state, which has a higher automatization rate of the automated driving travel or has a lower level of requested task to the vehicle occupant than the first control state, the control unit controls performing an automated driving function in the second control state based on the skill level (see Paragraph 0070 for the vehicle 100 is configured to switch selectively between an autonomous mode (corresponds to higher automatization rate), one or more semi-autonomous operational modes (corresponds to a lower level of requested task/automated driving function), and/or a manual mode, based on sensor data acquired by the sensor system as indicated in Paragraph 0095 and based on driver skill level to customized subsequent determinations for controlling the vehicle as indicated in Paragraph 0048).  
Regarding claim 2, Toyoda teaches the travel control apparatus according to claim 1, wherein the control unit limits the automated driving function in the second control state in a case where the skill level is equal to or lower than a threshold value (see Paragraph 0068 for The illustrated differences indicate instances where the manual steering controls 510 are, for example, inadequate to maintain the driving path and thus satisfy the threshold variance (corresponds to skill level that is lower than a threshold value). Accordingly, the noted instances of 530, 540, and 550 represent instances where the feedback module 230 can generate active feedback to the driver indicating that the manual controls are not appropriate), and releases the automated driving function in the second control state in a case where the skill level is higher than the threshold value (see Paragraph 0051 for when a preference for learning/coaching has been selected, the controls module 220 can include maneuvers that exceed the defined skill level by, for example, a threshold amount (corresponds to a skill level that is higher than the threshold value) in order to induce the driver to learn how to perform the particular maneuvers and/or navigate more advanced circumstances. In still further aspects, the controls module 220 considers a progression of the defined skill level for the driver over time to produce the driving path so as to accentuate aspects for which the driver needs further improvement).  
Regarding claim 3, Toyoda teaches the travel control apparatus according to claim 1, wherein the skill level acquisition unit acquires the skill level based on an achievement ratio of requested tasks that is calculated from an output count of the requested tasks to the vehicle occupant and a count of appropriate actions taken by the vehicle occupant with respect to the requested tasks (see Paragraph 0061 for at 380, the feedback module 230 generates active control feedback to indicate inadequate controls. In one embodiment, when the feedback module 230 determines that the difference does satisfy the threshold variance (e.g., exceeds) at 360, then at block 380 the feedback module 230 generates the active control feedback according to an extent of the difference between the controls. The feedback module 230 generates the active feedback to be proportional (corresponds to achievement ratio from calculated output count of the requested tasks) to the difference between the predicted controls (corresponds to requested tasks) and the manual control inputs; see also Paragraph 0047 for the skill level of the driver refers to abilities and experience of the driver in relation to performing various driving tasks (corresponds to requested tasks) such as maneuvers (e.g., steering through narrow obstacles) and controlling the vehicle 100 in various driving conditions (e.g., weather, traffic, etc.). Thus, the controls module 220 can analyze the driving behaviors of the driver (both past and present) by processing past manual control inputs in combination with vehicle dynamics data, GPS data, speed data, and other information that informs the controls module 220 about how the driver controlled the vehicle under various circumstances).  
Regarding claim 4, Toyoda teaches the travel control apparatus according to claim 3, wherein the requested task to the vehicle occupant contains at least one of a request for an action relating to releasing the first control state and a request for an action relating to releasing the second control state (see Paragraph 0069 for the feedback system 170 monitors the various controls along with computing the driving path in order to generate the active feedback that improves engagement of the driver with the driving tasks while informing the driver how improved ways of controlling the vehicle 100; see also  Figure 3 Step 370 for generating active feedback to indicate adequate manual control inputs (corresponds to a first control state) and Step 380 for generating active feedback to indicate inadequate manual control inputs (corresponds to a second control state)),  
and the skill level acquisition unit determines whether the vehicle occupant has taken an appropriate action with respect to each request for an action and acquires the skill level in a form of an achievement ratio of the requested task that is calculated based on a result of the determination (see Paragraph 0057 for the threshold variance defines an extent of difference (corresponds to an achievement ratio which is calculated based on a result of determining whether the driver has adequately maintained the driving path or not) between the predicted controls and the manual control inputs at which point the feedback module 230 is to, for example, distinguish between providing reinforcing feedback or negative feedback. That is, the threshold variance indicates a point in the difference when the manual control inputs from the driver are considered to be, for example, inadequate to maintain the driving path or within a reasonable margin of the driving path).  
Regarding claim 5, Toyoda teaches the travel control apparatus according to claim 1, wherein the skill level acquisition unit acquires the skill level based on a frequency of a requested task that is output to the vehicle occupant within a preset time period (see Paragraph 0056 for as the vehicle 100 progresses along the roadway, the feedback module 230, in one embodiment, iteratively (corresponds to frequency of a requested task) compares the predicted controls with the manual control inputs in order to provide a real-time assessment of how well the driver is controlling the vehicle 100. Moreover, in further aspects, the feedback module 230 can accumulate the differences from multiple comparisons in order to provide a combined comparison over a period of time (corresponds to a preset time period); see also Paragraph 0006 for the feedback system produces the feedback with different characteristics such as by providing the feedback randomly/intermittently (corresponds to the frequency of the task) instead of continuously (e.g., varying the presence of the feedback, timing of feedback, intensity of feedback according to driver skill level/progression of driver skill level), by generating discrepancies between the manual control inputs and controls provided to the vehicle). 
Regarding claim 6, Toyoda teaches the travel control apparatus according to claim 1, wherein the skill level acquisition unit acquires the skill level based on an experience value of the vehicle occupant about driving an automated driving vehicle (see Paragraph 0047 for the skill level of the driver refers to abilities and experience of the driver in relation to performing various driving tasks such as maneuvers (e.g., steering through narrow obstacles) and controlling the vehicle 100 in various driving conditions (e.g., weather, traffic, etc.); see also Paragraph 0034 for the controls module 220 can electronically output the defined skill level as a category (e.g., novice, experienced, professional, etc.), as a rating (e.g., 0-100) or according to another schema, wherein the rating of the skill level category for experienced corresponds to applicant's experience value).  
Regarding claim 7, Toyoda teaches the travel control apparatus according to claim 6, wherein the experience value contains cumulative information about a traveling distance in which the vehicle occupant drives in the first control state or a traveling time in which the vehicle occupant drives in the first control state (see Paragraph 0035 for the controls module 220 can track or otherwise identify a progression of the driver in learning driving skills. For example, in one embodiment, the controls module 220 logs driving activities of the driver and determines how the driving skills of the driver are progressing/improving over time (corresponds to experience value containing cumulative information); see also Paragraph 0056 for as the vehicle 100 progresses along the roadway, the feedback module 230, in one embodiment, iteratively compares the predicted controls with the manual control inputs in order to provide a real-time assessment (corresponds to cumulative information about a traveling time) of how well the driver is controlling the vehicle 100. Moreover, in further aspects, the feedback module 230 can accumulate the differences from multiple comparisons in order to provide a combined comparison over a period of time (also corresponds to cumulative experience information about a traveling time)).  
Regarding claim 8, Toyoda teaches the travel control apparatus according to claim 1, further comprising a communication unit configured to communicate a server apparatus that issues a score (see Paragraph 0064 for the feedback module 230 that can provide additional feedback such as a driving score (corresponds to a score of a learning experience) in order to inform the driver of how closely the manual control inputs comply with the predicted controls) of a learning experience of the vehicle occupant about the automated driving function and adds a score of a skill level of the vehicle occupant see Paragraph 0007 for the memory is communicably coupled to the one or more processors and stores a controls module and a feedback module, wherein these modules are operable to collect data from whichever sensors that are available within the vehicle 100 and/or collect data from third part sources through a communications system of the vehicle 100; see also Paragraph 0036 for the feedback system 170 that includes a database 240. The database 240 is, in one embodiment, an electronic data structure stored in the memory 210 or another data store and that is configured with routines that can be executed by the processor 110 for analyzing stored data, providing stored data, organizing stored data, and so on).  
Regarding claim 9, Toyoda teaches the travel control apparatus according to claim 1, further comprising a communication unit configured to communicate a server apparatus that issues a score of a learning experience of the vehicle occupant about the automated driving function (see Paragraph 0064 for the feedback module 230 that can provide additional feedback such as a driving score (corresponds to a score of a learning experience) in order to inform the driver of how closely the manual control inputs comply with the predicted controls)and adds a score of a skill level of the vehicle occupant stored in a database, to the issued score, wherein the skill level acquisition unit acquires the skill level of the vehicle occupant from the server apparatus via the communication unit (see Paragraph 0036 for the feedback system 170 (which corresponds to the driving score as mentioned in Paragraph 0064) that includes a database 240. The database 240 is, in one embodiment, an electronic data structure stored in the memory 210 or another data store and that is configured with routines that can be executed by the processor 110 for analyzing stored data, providing stored data, organizing stored data, and so on through the communication system (corresponds to communication unit) as mentioned in Paragraph 0007 wherein the memory is communicably coupled to the one or more processors and stores a controls module and a feedback module (i.e. in a database 240). The controls module includes instructions that when executed by the one or more processors cause the one or more processors to compute predicted controls according to at least a defined skill level of the driver (corresponds to adding an issued skill level to the database)).
Regarding claim 11, Toyoda teaches the travel control apparatus according to claim 8, wherein the skill level acquisition unit regards the skill level acquired from the server apparatus at a time of a start of driving by the vehicle occupant starts driving, as an initial value of the skill level of the vehicle occupant (see Paragraph 0069 for in the various instances where the inputs vary for an extended period, the feedback module 230 can, for example, generate the active feedback over the whole occurrence, iteratively during the occurrence, at a start and end of the occurrence (start of the occurrence corresponds to start of driving as it relates to differences in manual accelerator/decelerator inputs/predicted controls, which involve driving), or in another manner as may be indicated by preferences or the particular implementation; see also Paragraph 0055 for  the feedback module 230 can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the various controls using a single value (corresponds to the initial value of skill level); Examiner notes that the language "at a time of a start of driving by the vehicle occupants starts driving" is unclear and difficult to understand), 
and at the time of the start of driving, the control unit controls performing the automated driving function in the second control state based on the initial value of the skill level (see Fig. 3 for depending on the difference of whether the threshold variance is met, it can either generate active feedback to indicate adequate manual control inputs or generate active feedback to indicate inadequate manual control inputs (which corresponds to a second control state)).  
see Paragraph 0069 for in the various instances where the inputs vary for an extended period, the feedback module 230 can, for example, generate the active feedback over the whole occurrence, iteratively during the occurrence (corresponds to after-driving-start skill level), at a start and end of the occurrence, or in another manner as may be indicated by preferences or the particular implementation; see also Paragraph 0055 for  the feedback module 230 that can, for example, generate a combined difference according to a heuristic that operates to characterize an overall difference of the various controls using a single value (corresponds to the initial value of skill level); see Fig. 3 for depending on the difference of whether the threshold variance is met, it can either generate active feedback to indicate adequate manual control inputs or generate active feedback to indicate inadequate manual control inputs (which corresponds to a second control state)).  
Regarding claim 14, see rejection for claim 1.
Regarding claim 15, see rejection for claim 1.
Regarding claim 16, Toyoda teaches the travel control apparatus according to claim 1, wherein the vehicle occupant includes a driver sitting in a driver's seat of the vehicle and an occupant sitting in a front passenger seat of the vehicle (see Paragraph 0085 for the input system 130 can receive an input from a vehicle passenger (e.g. a driver or a passenger)).  
Regarding claim 18, Toyoda teaches a vehicle comprising the travel control apparatus according to claim 1 (see Paragraph 0026 for the vehicle 100 that can have any combination of the various elements shown in FIG. 1 including the actuators, feedback system, autonomous driving modules, vehicle systems, input systems etc. all of which correspond to a travel control apparatus).  
Regarding claim 19, Toyoda teaches a vehicle comprising the travel control apparatus according to claim 1 (see Paragraph 0026 for the vehicle 100 that can have any combination of the various elements shown in FIG. 1 including the actuators, feedback system, autonomous driving modules, vehicle systems, input systems etc. all of which correspond to a travel control apparatus).  
Regarding claim 20, Toyoda teaches see rejection for claim 1.
Regarding claim 21, Toyoda teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of the travel control method according to claim 20 (see Paragraph 0072 the vehicle 100 can include one or more processors 110. In one or more arrangements, the processor(s) 110 can be a main processor of the vehicle 100. For instance, the processor(s) 110 can be an electronic control unit (ECU). The vehicle 100 can include one or more data stores 115 for storing one or more types of data. The data store 115 can include volatile and/or non-volatile memory. Examples of suitable data stores 115 include RAM (Random Access Memory), flash memory, ROM (Read Only Memory), PROM (Programmable Read-Only Memory), EPROM (Erasable Programmable Read-Only Memory), EEPROM (Electrically Erasable Programmable Read-Only Memory), registers, magnetic disks, optical disks, hard drives, or any other suitable storage medium, or any combination thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Oba (US20200139992A1).
Regarding claim 10, Toyoda teaches the elements of the present invention but fails to explicitly teach the travel control apparatus according to claim 8, further comprising an input unit configured to input authentication information that is stored in a memory of an electronic card, wherein the skill level acquisition unit acquires the skill level of the vehicle occupant who is authenticated based on the authentication information input by the input unit, through communication with the server apparatus by the communication unit.  
However, Oba teaches the travel control apparatus according to claim 8, further comprising an input unit configured to input authentication information that is stored in a memory of an electronic card (see Paragraph 0306 for The learning section 126 then stores the learning result in the storage section 35. The learning result may be not only stored in the vehicle used by the driver and reused but also may be stored in an electronic key (corresponds to electronic card), a remote server, or the like separately from the vehicle, so that the learning result can be used by another vehicle such as a rental vehicle. Furthermore, the learning result at time of previous use may be imported into the vehicle repeatedly used by the driver, obsolescence of the learning result may be determined, a safety margin may be added to a learning dictionary obtained by the time of the previous use, and the learning dictionary may be used as initial data at a time of determination. It is noted that learning characteristics change in response characteristics when the vehicle has not been driven for a certain period), 
wherein the skill level acquisition unit acquires the skill level of the vehicle occupant who is authenticated based on the authentication information input by the input unit, through communication with the server apparatus by the communication unit (see Paragraph 0147 for the driving state detection section 142 that detects the driver state by detecting the gesture motion on the basis of the driver image, the driver's biological information, the line-of-vision detection result, the analysis result of the driver's driving behavior, the authentication result of the driver, the learning result by the learning section 126, and the like; see also Paragraph 0153 for in detecting judgment activities in the brain of the specific driver, reflex response characteristics include a change in individual behavior by a vision and a reflex active reaction in the brain to presence/absence of a hazard of the driver that possibly vary over time (corresponds to a driver's skill level). Owing to this, it is possible to make more accurate judgment by performing learning based on persistent characteristic learning of authentication of the driver and making determination in response to behavior characteristics; see also Paragraph 0073 for The storage section 35 stores, for example, a log related to vehicle running and the like, a face image and recognition/identification/extraction information for use in authentication of the driver, learning results of various features of the drivers, automobile inspection information, and vehicle traffic accident diagnosis information. It is noted that all the information is not always stored in the storage section 35 but information may be, for example, transmitted to a remote server or the like via the communication section 27 and stored therein).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system that actively determines a skill level of a driver, as taught by Toyoda, using driver authentication functionality, as taught by Oba, for the purpose of authenticating the driver is to correlate features of the driving operation by the authenticated driver with the driver state and to control the vehicle in response to the correlation (see Paragraph 0249 of Oba).
Regarding claim 12, Toyoda teaches sens[ing] biological information on the vehicle occupant who grips the steering wheel (see Paragraph 0032 for the driver state information that is information that characterizes present actions of the driver (e.g., manual control inputs provided by the driver) such as autonomic responses of the driver, biological responses/conditions of the driver (corresponds to biological information of the vehicle occupant who is implicitly gripping the steering wheel), and so on), but fails to explicitly teach the travel control apparatus according to claim 11, further comprising: a biological information sensing unit built in a steering wheel of the vehicle and configured to sense biological information on the vehicle occupant who grips the steering wheel; and a processing unit configured to analyze a degree of a tense state of the vehicle occupant driving the vehicle, based on a result of analyzing the biological information, wherein the skill level acquisition unit acquires the skill level of the vehicle occupant based on the degree of the tense state.  
However, Oba teaches the travel control apparatus according to claim 11, further comprising: a biological information sensing unit built in a steering wheel of the vehicle and configured to sense biological information on the vehicle occupant who grips the steering wheel (see Paragraph 0079 for the biological information acquired by the biological information acquisition section 102a that includes a steering wheel grip reaction); 
see Paragraph 0298 for it is noted that a state of a different kind such as a conscious state, a mental state, a state of tension (corresponds to a degree of a tense state), or an influence degree of medication may be detected instead of detecting the driver state, which are all detected on the basis of, for example, the biological information as mentioned in Paragraph 0079 and 0287), 
wherein the skill level acquisition unit acquires the skill level of the vehicle occupant based on the degree of the tense state (see Paragraph 0305 for learning the characteristics unique to the driver in response to each state makes it possible to accurately detect the driver's driving ability (corresponds to the skill level of the driver) on the basis of the driver state (as it relates to the biological information detecting the state of tension) (for example, a health condition or a degree of fatigue of the driver, or excessive attention or sensitive responsive reaction to a specific event because of a past experience of a traffic accident or a near miss (corresponds to a state of tensions))).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system that actively determines a skill level of a driver while sensing the biological information of the driver, as taught by Toyoda, using biological sensing unit specifically built in a steering wheel for detecting a tense state of the driver functionality, as taught by Oba, for the purpose of the biological information has a loose correlation with a fatigue status, drowsiness, and the like of the driver. Combining the biological information with line-of-vision dynamic analysis, to be described later, enables more accurate determination of driver's wakefulness (see Paragraph 0077 of Oba).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Mizoguchi (JP2013114603A).

However, Mizoguchi teaches the travel control apparatus according to claim 16, wherein the skill level acquisition unit multiplies a skill level of the driver and a skill level of the occupant sitting in the front passenger seat by different weight coefficients (see Paragraph 0007 for an evaluation value (corresponds to a skill level) calculated based on an influence degree of information on each attribute stored in the information definition storage means and a weight coefficient (wherein the definition of coefficient corresponds to the multiplying the variable in an algebraic expression) of an occupant on each attribute stored in the preference definition storage means is a predetermined value. An information output determining means for selecting information that is equal to or more than a threshold to be provided to the occupant, and an information output means for providing the information selected by the information output determining means to the occupant; see Paragraph 0015 for the above evaluation value may be calculated for only the driver or may be calculated for a plurality of occupants including the driver), 
and acquires a result of adding the skill levels multiplied by the weight coefficients as the skill level of the vehicle occupant (see Paragraph 0016 for when calculating evaluation values for a plurality of occupants, for example, it is determined that the information is provided when the following conditions are satisfied. That is, when all the members agree and the evaluation value is equal to or more than the threshold value, when the evaluation value of a majority or more is equal to or more than the threshold value, the priority is defined for each occupant and the evaluation value of the highest priority occupant is equal to or more than the threshold value. A weight according to the priority is added to the evaluation value of the occupant and added, and when the result is equal to or more than the threshold value, etc. can be taken as an example).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controls module 220 that processes the noted data in combination with, for example, the driving model 250 as a machine learning algorithm, neural network, or other computational model that can learn correlations between driving behaviors and driver skill levels and apply the correlations in order to determine a skill level for a particular driver so that 220 can assess the driver to customize subsequent determinations, as taught by Toyoda, using the weighted coefficients functionality, as taught by Mizoguchi, for the purpose of providing appropriate information that meets the values of the occupants. The information to be provided has an occupant's sense of value by defining the degree of influence of a plurality of attributes with respect to the information to be provided and by defining the preference of what attribute the occupant places importance on how it can be determined how much it matches with the subjectivity (see Paragraph 0009 of Mizoguchi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko (US20200086886A1) teaches A vehicle control unit switches operation modes of driving mechanisms such as an engine or a driving motor relating to driving (travelling) of a vehicle, a braking device relating to braking of the vehicle, and a steering mechanism relating to steering of the vehicle at different timings in accordance with an operation mode switching trigger of the vehicle, on a basis of, for example, a state of an individually identified driver or a situation around the vehicle.
Kujala (US20160055764A1) teaches an enhancement for managing driver safety is presented. Using for example driver related information and/or information relating to circumstances surrounding driver mentoring application. The driver mentoring application executes visual demand algorithm using information relating at least to the driver and/or the surrounding circumstances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665